Exhibit 10.2

 

NOTICE OF FINAL AGREEMENT

 





 

 

Borrower: Applied Optoelectronics, Inc. Lender: East West Bank   13139 Jess
Pirtle Blvd.   Loan Servicing Department   Sugar Land, TX 77478   9300 Flair
Drive, 6th Floor       El Monte, CA 91731

 



 

 



THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

As used in this Notice, the following terms have the following meanings:

 

 

Loan. The term "Loan" means the following described loan: Loan No. [***].

Loan Agreement. The term "Loan Agreement" means one or more promises, promissory
notes, agreements, undertakings, security agreements, deeds of trust or other
documents, or commitments, or any combination of those actions or documents,
relating to the Loan, together with any subsequent written modification
documents for this Loan evidenced by all Notice of Final Agreements executed in
regards to the Loan, and including without limitation the following:

 

LOAN DOCUMENTS

 

- Change in Terms Agreement

- Second Modification to the Construction Loan Agreement

- AKA Name Statement

- Notice of Final Agreement

 

Parties. The term "Parties" means East West Bank and any and all entities or
individuals who are obligated to repay the loan or have pledged property as
security for the Loan, including without limitation the undersigned.

 

This Notice of Final Agreement is given by East West Bank pursuant to Section
26.02 of the Texas Business and Commerce Code. Each Party who signs below, other
than East West Bank, acknowledges, represents, and warrants to East West Bank
that it has received, read and understood this Notice of Final Agreement. This
Notice is dated October 5, 2016.

 

BORROWER:

 

APPLIED OPTOELECTRONICS, INC.

 

 

By: /s/ Stefan John Murry

Stefan John Murry, Vice President of Applied
Optoelectronics, Inc.

 

 

 

GRANTOR:

 

APPLIED OPTOELECTRONICS, INC.

 

 

By: /s/ Stefan John Murry

Stefan John Murry, Vice President of Applied
Optoelectronics, Inc.

 

 

 

LENDER:

 

 

EAST WEST BANK

 

/s/ Steve LaFredo                               

Authorized Signer

